IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-11430
                           Summary Calendar



WILLARD THOMASON,

                                          Petitioner-Appellant,

versus

ROBERT GUZIK, Warden Federal Medical Center,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-357-P
                      --------------------
                          July 11, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Willard Thomason, federal prisoner No. 15433-008, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

for failure to exhaust his administrative remedies with the

Bureau of Prisons (BOP).    Thomason moves this court for

permission to file a traverse out of time, to supplement the

record, for a declaratory judgment, and for permission to file a

supplemental reply brief.    We GRANT the motions to file a

traverse and to supplement the record and DENY the motions for a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11430
                                -2-

declaratory judgment and permission to file a supplemental reply

brief.

     Thomason argues that the BOP has wrongfully denied him

credit on his federal sentence for time served in the custody of

the State of Ohio.   A federal prisoner must "exhaust his

administrative remedies before seeking habeas relief in federal

court under 28 U.S.C. § 2241."   Fuller v. Rich, 11 F.3d 61, 62

(5th Cir. 1994); see Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir.

1993).   Thomason does not dispute that he failed to exhaust his

administrative remedies with the BOP prior to seeking § 2241

relief in the district court.    United States v. Wilson, 503 U.S.

329, 331-35 (1992); see 28 C.F.R. §§ 542.10-542.18.     As he has

failed to demonstrate extraordinary circumstances which would

warrant a waiver of the exhaustion requirement, we AFFIRM the

district court’s dismissal of the petition for failure to exhaust

administrative remedies.   See Fuller, 11 F.3d at 62.

     AFFIRMED.   MOTIONS TO FILE TRAVERSE OUT OF TIME AND TO

SUPPLEMENT THE RECORD GRANTED.   MOTIONS FOR DECLARATORY JUDGMENT

AND TO FILE SUPPLEMENTAL REPLY BRIEF DENIED.